WEBB, Judge.
The facts in this case are not in dispute. The question is whether Pollock or Beckwith’s heirs are entitled to workers’ compensation for injuries and death in an accident that occurred while they were returning from a trip to have numbers put on an airplane which was owned by Pollock, and which he used while traveling on business for Reeves. The Hearing Commissioner’s finding that neither man was engaged in any function which was calculated to further Reeves’ business and the Full Commission’s finding that they were so engaged were conclusions based on the undisputed facts. We hold that the Hearing Commissioner was correct in his conclusion and reverse the Full Commission.
We have not found a case which governs this case but we do not believe we should hold that when a person owns an airplane which he maintains and keeps for his personal use as well as for use when traveling for his employer, he is protected by workers’ compensation while he is doing something to maintain the airplane and not doing anything else to promote the employer’s business. We believe this is so although the employer reimburses him for a part of the expense of maintaining the aircraft and pays for the gasoline used on the trip. We do not believe that the Workers’ Compensation Act was intended to cover accidents which occur while an employee is repairing his own property which he uses for himself and for his employer.
We receive some help from Hoffman v. Truck Lines, Inc., 306 N.C. 502, 293 S.E. 2d 807 (1982). In that case, the plaintiff leased his tractor-trailer to the defendant-employer. He was injured while repairing the tractor at a time when it was stopped while on a trip for the employer. Our Supreme Court said the plaintiff wore two hats, one as lessor and one as employee. Because the in*202jury occurred while he was performing a duty as an employee, the accident was compensable. We believe an inference from this case is that if the accident had occurred while the plaintiff was not on a trip or using the truck for the employer, the accident would not have been compensable. This would be so although the repair of the truck would have been of some benefit to the employer.
We believe that for an activity of an employee to be held to be of some benefit to the employer so that an accident while engaged in that activity is compensable, it must be an activity as an employee. An accident during the repair of a truck as a lessor and not as a lessee would not have been compensable in Hoffman. In this case, although it may have been of some benefit to Reeves to have the correct numbers on the aircraft, we do not believe Pollock was acting as an employee in having the numbers put on the aircraft. It was his aircraft and he was doing what was necessary to maintain it for flight. This would not be a benefit to Reeves for workers’ compensation purposes.
If Pollock was not promoting his employer’s business, then neither was Beckwith. Although Beckwith may have made the trip at the direction of his superior at Reeves, this would not make the trip compensable because it was no more for the benefit of Reeves than was the trip by Pollock. Burnett v. Paint Co., 216 N.C. 204, 4 S.E. 2d 507 (1939) and Hales v. Construction Co., 5 N.C. App. 564, 169 S.E. 2d 24 (1969).
We reverse and remand for an order denying both claims.
Reversed and remanded.
Judge Hill concurs.
Judge WHICHARD dissents.